Citation Nr: 1035973	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  09-42 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a low back disability to 
include complaints of pain radiating through the left hip and 
left leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1952 to November 
1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2009 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, that denied service connection for a back disability.  
The Veteran testified at a Board hearing at the RO in July 2010 
before the undersigned Acting Veterans Law Judge.  A copy of the 
transcript of that hearing has been associated with the record on 
appeal.    

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The Board finds that further development is necessary before a 
decision on the merits may be made.  The Veteran's service 
treatment records were destroyed in a 1973 fire at the National 
Personnel Records Center.  The RO has exhausted all possible 
avenues to obtain a copy of any service treatment records.  The 
RO set forth its actions in two formal findings of unavailability 
dated December 2008 and September 2009.  Due to the missing 
service treatment records, the Board recognizes its heightened 
obligation to consider carefully the benefit of the doubt rule.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The Veteran has testified that he injured his back during service 
during paratrooper training.  He stated that he remained in the 
hospital for three days after the injury.  He testified that he 
subsequently experienced muscle spasms and pain in his lower back 
that radiated into his left hip.  He reported multiple trips to 
sick call to receive aspirin for his back discomfort during 
service.  

The Veteran reported that after service he noted continued pain, 
but stated that he pushed through it so he could continue 
working.  The Veteran's two brothers and his wife have submitted 
statements indicating that the Veteran complained of back pain 
continuously since he came home from service, and noting that the 
Veteran suffered no intervening injury after service.  The 
Veteran is competent to testify as to an injury during service, 
treatment, and resulting symptoms that include back pain as these 
are subject to lay observation.  Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  Given the supporting statements from his 
brothers and his wife, as well as the lack of service treatment 
records, the Board also finds the Veteran to be credible 
regarding his in-service back injury.  

As the claims file contains evidence of a back injury during 
service, continuous symptoms after service, and a current low 
back disability, the Board finds that an examination is required 
to provide an opinion regarding any relationship between the in-
service back injury and the Veteran's current back disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of any current low back disability.  
The relevant documents in the claims file 
should be made available to and reviewed by 
the examiner in connection with the 
examination.  Any tests deemed medically 
advisable should be accomplished.  The 
examiner should list all current low back 
disabilities and clearly address the 
following:

As to any current diagnosis of a low back 
disability, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the Veteran's back 
disability had its onset during service or is 
causally or etiologically related to service.  
Specifically, the examiner should indicate 
whether the current disability is related to 
the Veteran's in-service back injury during 
paratrooper training.  A complete rationale 
should be given for any opinion provided.

2.  After completion of the above and any 
other development the RO/AMC should deem 
necessary, the RO/AMC should review the 
expanded record and determine if service 
connection is warranted for a low back 
disability.  If the claim remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case, and should be afforded 
an opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination(s), as failure to 
do so may result in denial of the claim(s).  See 38 C.F.R. 
§ 3.655 (2009).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

